Per Curiam:
It was error to admit upon the question of damages evidence as to the expenditures by the plaintiff's mother to the amount of fifty dollars. The judgment and order should, therefore, be reversed and a new trial ordered, with costs to appellant to abide event, unless plaintiff stipulate to reduce the verdict by' deducting therefrom the sum of fifty dollars, in which event the judgment as so modified and the order appealed from should be affirmed, with costs to the respondent. Present— Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulate as stated in opinion, in which event judgment as so modified and-order affirmed, with costs. Settle on notice.